Title: From Alexander Hamilton to John J. U. Rivardi, 2 October 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


New York, October 2, 1799. “… I have been, for some time, engaged with General Wilkinson in forming a plan respecting the disposition of the western army generally which will include the posts in your quarter. It is part of this plan that the garrison of Niagara be reinforced, to consist at present of two companies of infantry and half a company of artillerists. Some doubts have been suggested whether it would not be proper to relinquish the post which is now occupied, and construct a fortification on some other part of the streight. This question will in future receive a full consideration. In the meantime it is a reason for avoiding all expence except such as may be absolutely necessary to preserve valuable things from falling into ruin. Your different letters mention various expences from time to time incurred. This method of proceeding in detail tends to create difficulty. It is therefore my wish that you would, as soon as possible, present me with a general plan stating the objects which it will be of importance to accomplish, and the money that will be necessary for the purpose. Let the objects be stated distinctly with the expence of each one that they may be considered hereafter and executed in whole or in part as may be deemed adviseable.… I am pleased with the kind and neighborly conduct of the British officers and doubt not that you will as often as occasion shall occur manifest a similiar disposition. You may, if you think proper, make known to the British Commandant the sense I entertain of his polite and friendly offices.… I have seen the person of whom you speak and have conversed with him on the subject of a carrying place.… I have written to Mr. Glen to provide a boat for the use of the garrison.…”
